DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

This action is in response to the Amendment filed on 2/19/2021.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Title: METHOD AND SYSTEM FOR OCULAR MICROCURRENT STIMULATION THERAPYClaim Rejections - 35 U.S.C. §103 (a) - U.S. Patent Application Publication 2013/0172829 by Paul Badawi (hereinafter, "Badawi") in view of over U.S. Patent Application Publication 2009/0048642 by Teodor Gorosezniuk (hereinafter, "Gorosezniuk"). 
 	
Applicant traverses the rejection based on the argument that it would not have been obvious to modify the single- conductor/antenna eye strips of Badawi based on the multiple-electrode eye shields of Goroszeniuk because such a modification would render Badawi unsatisfactory for its intended purpose (see MPEP §2143.01(V)). 
The examiner respectfully disagrees with the applicant’s argument because first the invention of Badawi is directed to treating problems related to the eye by applying stimulation therapy using therapy assemblies applied to an external surface of the eye. Similarly Gorosezniuk also teaches treating the eye using electrodes applied to an external surface of the eye.  Secondly the examiner did not suggest replacing the wishbone structure of Badawi’s device with the eye shields as taught by Goroszeniuk, multiple individually activated electrodes on the substrate of Badawi to apply microcurrent stimulation therapy (emphasis added)  as taught by Gorosezniuk in order to provide the predictable results of improving the level of relief to the patient, reducing level of discomfort, reducing  the overall required power output and providing a more targeted therapy to the affected area. Therefore the resulting device would not interfere with the natural eye functions as argued by the applicant. Due to the reasons discussed above the rejection is maintained.
Further, due to the reasons discussed above the rejections for claims 3-8, 10-20 have been maintained. 
Newly amended independent claim 9 has been addressed in the office action below. With regards to claim 9, Applicant  argues that the combination of cited art of Feinstein OR Creasey  does not describe or suggest "sensors operatively coupled to the microcurrent- stimulation controller and configured to sense nerve electrical signals from the patient's skin that indicate AMENDMENT AND RESPONSE UNDER 37 CFR §1.111Page 12Serial Number: 16/943,814Filing Date: July 29, 2020Attorney Docket: 5293.OO1US5Title: METHOD AND SYSTEM FOR OCULAR MICROCURRENT STIMULATION THERAPYpatient discomfort, wherein the microcurrent stimulation therapy applied to the patient is limited based on the sensed nerve electrical signals" (emphasis added), considered as a whole. 
 The examiner respectfully disagrees with the applicant’s arguments with respect to claim 9. The claim as recited is directed to a system that requires inter alia sensors that “indicate patient discomfort”. The claim does not recite any additional steps to determine that a sensed signal from a sensor is determined to be due to patient discomfort. The signal is not being compared to a threshold or predetermined pattern to show that it is indicative of patient discomfort. The examiner considers the signals 
Claim Rejections - Double Patenting 

Due to the reasons discussed above, the claims are not allowable and since no terminal disclaimers have been filed, the double patenting rejections have been maintained. 
Page 14 Claim Interpretation




The term(s) “for” and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11-13,15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829 A1, hereinafter “Badawi”- PREVIOUSLY PRESENTED) in view of Gorosezniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Gorosezniuk” - PREVIOUSLY PRESENTED).
Reading claims 1,  12 and 19, Badawi teaches a system, method and a non-transitory computer-readable medium having instructions stored thereon for causing a suitably programmed control system to execute a method (e.g. 0330 Fig 39) , the method comprising:
a first substrate (e.g. 310 A,B Fig. 39, [0127],[0129]) that includes:
a first plurality of treatment assemblies (e.g. 332, 334 Fig. 39) on the substrate that are configured to apply therapy to a patient, wherein the first substrate is configured to place one or more of the treatment assemblies on an outer surface of a patient’s upper eyelid and one or more of the treatment assemblies on the patient’s lower eyelid (e.g. Fig. 39), 

Badawi does not specifically teach that the treatment assemblies comprise a plurality of electrodes on the substrate, the controller is configured to provide microcurrent stimulation therapy via individually activated electrodes and that the substrate comprises a light emitter connected to the controller.
In a different embodiment Badawi teaches a light emitting diode (LED) connected to a controller that provides an alert to the patient when a prescribed treatment has been completed (e.g. [0126]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Badawi in the embodiment of Fig. 39 to include an LED as taught by the other embodiment in order to provide the predictable results of providing an alert to the patient that the treatment is completed. 
 While Badawi does discuss the use of multiple vibration elements on a single substrate to provide vibrational energy (e.g. Fig. 35, [0123]) and electrodes to provide microcurrent stimulation therapy (e.g. Fig. 37 [0125]) they do not specifically teach that the treatment assemblies comprise a plurality of electrodes on the substrate, the controller is configured to provide microcurrent stimulation therapy via individually activated electrodes. Gorosezniuk teaches applying microcurrent stimulation (e.g. [0005]) to a plurality of individually activated electrodes (e.g. [0012], [0013]) on a substrate that is applied to a patient’s skin (e.g. Fig. 7 [0058], Fig. 8, [0059]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the 








 Regarding claims 2 and 13, Badawi in view of Gorosezniuk teaches the invention as claimed and since modified Badawi teaches a light emitter that is a light emitting diode (LED) connected to a controller that provides an alert to the patient when a prescribed treatment has been completed (e.g. [0126]) as discussed above, they teach that the microcurrent-stimulation controller is configured to activate the at least one LED to indicate a status of the microcurrent stimulation therapy.
Regarding claims 4 and 15, Badawi in view of Gorosezniuk teaches the invention as claimed and since modified Badawi teaches an LED connected to a controller that provides an alert to the patient when a prescribed treatment has been completed (e.g. [0126]) as discussed above, they teach that the microcurrent stimulation therapy is applied to the patient during a treatment session, and wherein the microcurrent-stimulation controller is configured to activate the at least one light emitter to indicate how much time is remaining in the treatment session.
Regarding claims 5, 6, 16 and 17, Badawi in view of Gorosezniuk teaches the invention as claimed and since modified Badawi teaches an LED connected to a controller that provides an alert to the patient when a prescribed treatment has been completed (e.g. [0126]) as discussed above, they teach that the first electrode substrate 
Regarding claim 11, Badawi in view of Gorosezniuk teaches the invention as claimed and modified Badawi teaches the microcurrent-stimulation controller includes a patient-activatable switch, and wherein the microcurrent-stimulation controller is configured to stop the microcurrent stimulation therapy upon activation of the patient-activatable switch (i.e. button or icon, e.g. [0134]).
Claims 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829 A1, hereinafter “Badawi” - PREVIOUSLY PRESENTED) in view of Gorosezniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Gorosezniuk” - PREVIOUSLY PRESENTED) and further in view of Bachinski et al (U.S. Patent Application Publication Number: US 2013/0085551 A1, hereinafter “Bachinski” - PREVIOUSLY PRESENTED).
Regarding claims 3, 14 and 20, Badawi in view of Gorosezniuk teaches the invention as claimed but does not specifically teach that the microcurrent stimulation therapy is applied to the patient according to one of a plurality of selectable therapy protocols, and wherein the microcurrent-stimulation controller is configured to activate the at least one LED to indicate which therapy protocol of the plurality of therapy protocols is being applied. Bahcinski teaches a providing  microcurrent stimulation therapy according to a to one of a plurality of selectable therapy protocols, and wherein the microcurrent-stimulation controller is configured to activate the at least one LED to . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829 A1, hereinafter “Badawi” - PREVIOUSLY PRESENTED) in view of Gorosezniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Gorosezniuk” - PREVIOUSLY PRESENTED) and further in view of Hughes et al (U.S. Patent Application Publication Number: US 2017/0036009 A1, hereinafter “Hughes”- APPLICANT CITED).
Regarding claim 7, Badawi in view of Gorosezniuk teaches the invention as claimed and since modified Badawi teaches an LED connected to a controller that provides an alert to the patient when a prescribed treatment has been completed (e.g. [0126]) as discussed above, they teach that wherein the first electrode substrate is configured such that light from the at least one light emitter device is visible to both the patient and to an outside observer. Badawi in view of Gorosezniuk does not specifically teach a vibrator connected to the first electrode substrate to apply vibration .
Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829 A1, hereinafter “Badawi” - PREVIOUSLY PRESENTED) in view of Gorosezniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Gorosezniuk” - PREVIOUSLY PRESENTED) and further in view of Feinstein et al (U.S. Patent Application Publication Number: US 2013/0085317 A1, hereinafter “Feinstein” - PREVIOUSLY PRESENTED) OR Creasey et al (U.S. Patent Application Publication Number: US 2016/0129248 A1, hereinafter “Creasey” - PREVIOUSLY PRESENTED).
Regarding claims 8, 10 and 18, Badawi in view of Gorosezniuk teaches the invention as claimed and since they teach that the system is an externally used system, they teach that the microcurrent stimulation therapy may be applied to the patient for one or more treatment session having a protocol. They do not specifically teach that the microcurrent-stimulation controller is configured to adjust the protocol for a respective treatment session of the one or more treatment sessions based at least in part on sensed-signal data received by the microcurrent-stimulation controller. Feinstein . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829 A1, hereinafter “Badawi” - PREVIOUSLY PRESENTED) in view of Gorosezniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Gorosezniuk” - PREVIOUSLY PRESENTED) and further in view of Feinstein et al (U.S. Patent Application Publication Number: US 2013/0085317 A1, hereinafter “Feinstein” - PREVIOUSLY PRESENTED) OR Creasey et al (U.S. Patent Application Publication Number: US 2016/0129248 A1, hereinafter “Creasey” - PREVIOUSLY PRESENTED).
Regarding claim 9, Badawi teaches a system (e.g. 0330 Fig 39) comprising:

a first plurality of treatment assemblies (e.g. 332, 334 Fig. 39) on the substrate that are configured to apply therapy to a patient, wherein the first substrate is configured to place one or more of the treatment assemblies on an outer surface of a patient’s upper eyelid and one or more of the treatment assemblies on the patient’s lower eyelid (e.g. Fig. 39), 
and a therapy controller (e.g. 340 Fig 39), wherein the controller is operatively coupled to each one of the first plurality of treatment assemblies, wherein the controller is configured to control the therapy applied to the patient (e.g. [0127]-[0138]).
Badawi does not specifically teach that the treatment assemblies comprise a plurality of electrodes on the substrate, the controller is configured to provide microcurrent stimulation therapy via individually activated electrodes and that the substrate comprises a light emitter connected to the controller. Badawi also does not teach sensors operatively coupled to the microcurrent-stimulation controller and configured to sense nerve electrical signals from the patient's skin that indicate patient discomfort, wherein the microcurrent stimulation therapy applied to the patient is limited based on the sensed nerve electrical signals.  
In a different embodiment Badawi teaches a light emitting diode (LED) connected to a controller that provides an alert to the patient when a prescribed treatment has been completed (e.g. [0126]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Badawi in the embodiment of Fig. 39 to include an LED as taught by the other embodiment in 
While Badawi does discuss the use of multiple vibration elements on a single substrate to provide vibrational energy (e.g. Fig. 35, [0123]) and electrodes to provide microcurrent stimulation therapy (e.g. Fig. 37 [0125]) they do not specifically teach that the treatment assemblies comprise a plurality of electrodes on the substrate, the controller is configured to provide microcurrent stimulation therapy via individually activated electrodes. Gorosezniuk teaches applying microcurrent stimulation (e.g. [0005]) to a plurality of individually activated electrodes (e.g. [0012], [0013]) on a substrate that is applied to a patient’s skin (e.g. Fig. 7 [0058], Fig. 8, [0059]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Badawi to include multiple individually activated electrodes on the substrate of Badawi to apply microcurrent stimulation therapy as taught by Gorosezniuk in order to provide the predictable results of improving the level of relief to the patient, reducing level of discomfort, reducing  the overall required power output and providing a more targeted therapy to the affected area. 
Feinstein teaches establishing nerve feedback loops to analyze and assess nerve function and adjust the therapy based on the sensed signal data (e.g. [0019], [0050]) and therefore they teach that the a stimulation controller that is configured to adjust the protocol for a respective treatment session of the one or more treatment sessions based at least in part on sensed-signal data or patient feedback received by the controller. Creasey is another teaching of a topical nerve stimulator comprising a nerve .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 




















Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. US 10391912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a system and method and a transitory computer readable medium comprising  instructions of the method comprising an electrode substrate that includes: a plurality of electrodes that are configured to apply microcurrent stimulation therapy to a patient, wherein the electrode substrate is configured to place one or more of the plurality of electrodes on an outer surface of a patient’s upper eyelid and one or more of the plurality of electrodes on the patient’s lower eyelid, wherein each one of the plurality of electrodes is configured to be individually activated, and at least one LED on the electrode substrate; and a microcurrent-stimulation controller, wherein the microcurrent-stimulation controller is operatively coupled to each one of the plurality of electrodes and the at least one LED, wherein the microcurrent-stimulation controller is configured to control the microcurrent stimulation therapy applied to the patient which is similar to the claims of U.S. Patent No. US 10391912 B2 which are also directed to an apparatus and a method comprising: a strip of material (i.e. a substrate) containing a plurality of electrodes configured to apply microcurrent stimulation therapy to a patient, wherein the strip is shaped to be positioned to place electrodes on an upper eyelid and a lower eyelid of the patient's skin for a treatment session, and wherein each one of the plurality of electrodes is configured to be individually activated at a time for microcurrent U.S. Patent No. US 10391912 B2 are similar to the dependent claims of the current application. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent No. US 10682514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a system and method and a transitory computer readable medium comprising  instructions of the method comprising  an electrode substrate that includes: a plurality of electrodes that are configured to apply microcurrent stimulation therapy to a patient, wherein the electrode substrate is configured to place one or more of the plurality of electrodes on an outer surface of a patient’s upper eyelid and one or more of the plurality of electrodes on the patient’s lower eyelid, wherein each one of the plurality of electrodes is configured to be individually activated, and at least one LED on the first electrode substrate; and a microcurrent-stimulation controller, wherein the microcurrent-stimulation controller is operatively coupled to each one of the plurality of electrodes and the at least one LED, wherein the microcurrent-stimulation controller is configured to control the microcurrent stimulation therapy applied to the patient which is similar to the claims of U.S. Patent No. US 10682514 B2 which are also directed to an apparatus and a method comprising a strip of material containing a first plurality of electrodes configured to apply microcurrent stimulation therapy to a patient, wherein the strip includes a first elongated portion adapted to place two or more of the first plurality of electrodes on an U.S. Patent No. US 10391912 B2 are similar to the dependent claims of the current application. 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/851853. The claims of the current application are directed to a system and method  comprising an electrode substrate that includes: a plurality of electrodes that are configured to apply microcurrent stimulation therapy to a patient, wherein the electrode substrate is configured to place one or more of the plurality of electrodes on an outer surface of a patient’s upper eyelid and one or more of the first plurality of electrodes on the patient’s lower eyelid, wherein each one of the plurality of electrodes is configured to be individually activated, and at least one LED on the electrode substrate; and a microcurrent-stimulation controller, wherein the microcurrent-stimulation controller is operatively coupled to each one of the plurality of electrodes and the at least one LED, wherein the microcurrent-stimulation controller is configured to control the microcurrent stimulation therapy applied to the patient which is similar to the claims of copending Application No. 16/851853 which are also directed to a system and method comprising inter alia a first substrate that includes a first plurality of electrodes configured to connect to a microcurrent-stimulation controller and to apply microcurrent stimulation therapy to a first eye of a patient, the first eye having an upper eyelid and a Application No. 16/851853 are similar to the dependent claims of the current application. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/943817. The claims of the current application are directed to a system and method   and a non-transitory computer readable medium with instruction comprising an electrode substrate that includes: a plurality of electrodes that are configured to apply microcurrent stimulation therapy to a patient, wherein the electrode substrate is configured to place one or more of the plurality of electrodes on an outer surface of a patient’s upper eyelid and one or more of the first plurality of electrodes on the patient’s lower eyelid, wherein each one of the plurality of electrodes is configured to be individually activated, and at least one LED on the electrode substrate; and a microcurrent-stimulation controller, wherein the microcurrent-stimulation controller is operatively coupled to each one of the plurality of electrodes and the at least one LED, wherein the microcurrent-stimulation controller is configured to control the microcurrent stimulation therapy applied to the patient which is similar to the claims of copending Application No. 16/943814 which are also directed to a system and method and a non-transitory computer readable medium comprising inter alia a first substrate Application No. 16/943814 are similar to the dependent claims of the current application. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/079287. The claims of the current application are directed to a system and method and a non-transitory computer readable medium with instruction comprising an electrode substrate that includes: a plurality of electrodes that are configured to apply microcurrent stimulation therapy to a patient, wherein the electrode substrate is configured to place one or more of the plurality of electrodes on an outer surface of a Application No. 17/079287 which are also directed to a system and method and a non-transitory computer readable medium comprising inter alia a first plurality of electrodes on the first electrode substrate that are configured to apply tissue-stimulation electrical-current therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first electrode substrate is configured to locate the first plurality of electrodes on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s first eye, and wherein each one of the first plurality of electrodes is configured to be individually activated, a tissue-stimulation controller, wherein the tissue-stimulation controller is operatively coupled to apply the tissue-stimulation electrical-current therapy to the first eye through control of tissue-stimulation electrical-stimulation current between at least one of the first plurality of electrodes and a first return electrode. Additionally some of the dependent claims of Application No. 17/079287 are similar to the dependent claims of the current application. 
This is a provisional nonstatutory double patenting rejection.Serial Number: 16/943,814Filing Date: July 29, 2020

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792